Case 1:17-cv-06404-BMC-SMG Document 197 Filed 10/17/18 Page 1 of 1 PageID #: 4009
                                   CIVIL MINUTE ENTRY

 BEFORE:                        Magistrate Judge Steven M. Gold


 DATE:                          October 17, 2018


 TIME:                          10:00 a.m.


 DOCKET NUMBER(S):              CV 17-6404 (BMC)

                                Lawson et al v. Rubin et al
 NAME OF CASE(S):



 FOR PLAINTIFF(S):              Grossman

 FOR DEFENDANT(S):              Rosenberg and Rose and Rubin, Grover and Lavigne-Albert
                                for Powers
 FOR NON -PARTY(S):
                                Aloi, pro se


 NEXT CONFERENCE(S):            N/A


 FTR/COURT REPORTER:
                                10:04-10:28

 TELEPHONE CONFERENCE RULINGS:

 Mr. Aloi's motion to quash is granted for the reasons stated on the record.

 Defendant Rubin may move for reconsideration if he identifies case law supporting his position with
 respect to the questions raised by the Court during today's proceeding.
